DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurt A. Seibold U.S. Patent 6,601,900 B1 (Seibold) in view of Bernd Deibmann et al. U.S. Patent 7,802,850 B2 (Deibmann). 
Regarding claim 1, Seibold discloses a seat comprising: a support (Element 28’)  intended to be rigidly fixed to the frame of a vehicle (Element 16), a seating portion (Element 12), a backrest (Element 14) extending from a rear end of said seating portion, and a connecting mechanism which connects said seating portion to said support (Figure 4 linkage system between Element 12 and 16), said connecting mechanism comprising a primary mechanism which allows forward tilting of the seating portion and backrest relative to the support between a rest position and a forward-tilted position (Figure 6), wherein the rear end of the seating portion and a center of gravity of the seating portion rise vertically relative to the support during said forward tilting, wherein a front hinge of the seating portion has a front connecting rod (Element 22’) located on one lateral side of the seating portion and another front connecting rod located on an opposite lateral side of the seating portion, each front connecting rod connecting a front portion of the seating portion to the support, wherein the 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Seibold as taught by Deibmann to include Deibmann’s motor controlled tilting mechanism.  Such a modification would provide a means to mechanically operate the adjustable function of the seat.  
Regarding claim 2, Seibold in view of Deibmann discloses the vehicle seat further comprising: a system for locking said seating portion with said support, a second motor able to transition said locking system from its a locked position to its an unlocked position, and a control member for said second motor (Column 2 Lines 35-42; Column 3 Lines 51-59, Deibmann).  
Regarding claim 3, Seibold in view of Deibmann discloses the vehicle seat wherein the control member for said first motor is the control member for said second motor (Column 3 Lines 51-59; Element 10, Deibmann).  
Regarding claim 4, Seibold in view of Deibmann discloses the vehicle seat wherein said connecting mechanism further comprises a secondary mechanism which allows forward translation of said seating portion relative to said support, exclusively in a longitudinal 
Regarding claim 5, Seibold in view of Deibmann discloses the vehicle seat wherein said seat comprises a third motor which actuates said secondary mechanism, and a control member for said third motor (Column 2 Lines 35-42; Column 3 Lines 51-59, Deibmann).  
Regarding claim 6, Seibold in view of Deibmann discloses the vehicle seat wherein the control member for said first motor is the control member for said third motor (Element 10, Deibmann). 

Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive.
In response to the claim amendments: 
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Seibold discloses a seat linkage system wherein the seat is raised and tilted forward while the rear area of the seat maintains connection to the support.  Seibold does not disclose a motor and control system integrated to the movement of the seat system.  Deibmann teaches a motor and control system operably integrated to control the movement of the seat position adjustment functions.  This modification is an obvious and well known modification in the art.  Control systems with motors to assist in controlling the adjustments of the seat positions is well known and taught in Deibmann.  


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHIN H KIM/               Primary Examiner, Art Unit 3636